Citation Nr: 0626430	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at 
a non-VA facility on June 30, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida, which denied entitlement to the benefit 
currently sought on appeal.

In August 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the VAMC in Bay Pines, Florida.  VA 
will notify the appellant if further action is required.


REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005).  

In this case, such notice must accomplish the following: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim for 
reimbursement; (2) inform the claimant about the information 
and evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In a letter dated in January 2005, the VAMC attempted to 
provide such notice to the veteran.  However, this notice is 
insufficient, as it does not advise the veteran of the 
specific requirements necessary to substantiate a claim for 
reimbursement under 38 U.S.C.A. § 1728 (West 2002) and 
38 C.F.R. § 17.120 (2005), and related provisions.  
Corrective notice should be sent, and the claim readjudicated 
after any additional development is completed.

On July 28, 2004, the Chief Medical Officer, or designee, 
indicated by placing check marks on the appropriate form that 
the veteran's ambulance transport was not medically 
necessary, that his medical condition was not such that 
prompt medical care was needed, and that the requisites of 
38 C.F.R. § 17.80 had not been met.  He then wrote 
"nonemergent" and "VA facil avail."  There is no 
indication that he reviewed the circumstances of his fall 
which brought the veteran to the hospital or the veteran's 
treatment records from the June 30, 2004 emergency room 
visit.  As the basis of the medical officer's statement is 
unclear, an informed and reasoned opinion should be sought 
now.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) (a 
medical emergency is a medical question best answered by a 
physician).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for reimbursement under 38 U.S.C.A. 
§ 1728 (West 2002) and 38 C.F.R. § 17.120 
(2005).  Notify him of information and 
evidence that VA would seek to provide and 
information and evidence that he was 
expected to provide.  Ask the veteran to 
"provide any evidence in his possession that 
pertains to the claim."

2.  Forward the veteran's claims folder to a 
VA physician for review and request that an 
opinion be rendered as to whether the care 
received by the veteran on June 30, 2004 was 
done so in the context of a medical 
emergency of such nature that delay would 
have been hazardous to life or health.  
Specific attention is invited to the 
veteran's description of his fall that day, 
as stated in his December 2004 
correspondence, as well as the abnormal 
cardiac panel and EKG results during his 
emergency room visit.  A rationale for any 
opinion offered should be included.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


